Walker, J. It has been repeatedly held by this court, that ' austerity of temper, sallies of passion, or the use of abusive language, do not constitute extreme and repeated cruelty within our statute. This is regarded as the settled law, not only in this State, but it is believed to be in the. various States of the Union, and in Great Britain, where cruelty is the ground relied upon. The facts of this case only show the use of improper language by plaintiff in error to complainant, that he was absent at the time of her confinement, and. he may not have provided articles for the use of his table as abundantly as his means would have justified. But the evidence shows, that he had credit with grocers and traders, who furnished such articles, and no restriction was placed upon her right to procure them at her pleasure. And it was no great hardship for her to purchase them in his absence, as she resided in the city where they could be procured of those merchants. The evidence shows that on one occasion, plaintiff in error threatened to throw complainant down the stairs, but what the circumstances were, which led to it, are not shown. It may have been provoked by her, and whether so or not, she did not seem to apprehend personal violence, and we do not see that there is any danger, or that she is menaced to such a degree that it renders cohabitation unsafe. By the repeated decisions of this court, the eighth section of the act does not authorize a divorce on the facts proved in this case. We are unable to perceive any grounds for granting a divorce in the case, and the decree of the court below must be reversed, and the cause remanded. Decree reversed.